DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations include: 
“Condition evaluation means for determining...” which is interpreted to cover a firmware implementation including a microcontroller and memory [0001] [0003] [0009] [0044] [0049]). 
“Signal setting means for performing...” which is interpreted to cover a firmware implementation including a microcontroller and memory [0001] [0003] [0009] [0044] [0049]). 

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Claim 1 recites, “an array of memory cells” and then later recites, “memory cells in the array”. Claim 1 would more appropriately recite, “the memory cells in the array” or “one or more memory cells in the array of memory cells”. 
Claim 5 recites, “the operations on memory cells”, which should be amended to recite, “the operations on the memory cells” in accordance with claim 1 reciting “operations on memory cells”. 
Claim 10 recites, “a group change bit” after previously reciting “a group change bit”. The second instance should be amended to recite, “the group change bit”. 
Claims 2-14 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6: 
Claim 6 recites, “forgo performing set or reset operations on the first group of signals of the plurality of memory operation signals in accordance with corresponding conditions not being met based on corresponding condition evaluation machine determinations of the plurality of condition evaluation machine determinations” after previously reciting “set or reset operations”, “corresponding conditions”, and “corresponding condition evaluation machine determinations”. It is therefore unclear if the limitations (indicated in bold) are meant to refer back to the previous recitations of the limitations or not as they are not claimed with proper antecedent basis and do not use a differentiating descriptor. Furthermore, claim 1 already recites, “set or reset operations” in regards to the plurality of memory operation signals. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 6 also recites, “forgo performing set or reset operations on the first group of signals”. However, setting and resetting are disclosed in the specification as encompassing maintaining a signal in a default state and changing or maintaining a signal so that it is in a state other than its default state. Accordingly, “set and reset operations” encompass every possible action (or inaction) that can be taken in regards to a signal (i.e. doing nothing to a signal so that it remains in its default state, or doing nothing to a signal so that it changes to a state other than its default state both fall within applicant’s definition of “set and reset operations” as well as all other positive steps taken in regards to changing or maintaining a signal [0039]). Therefore, to “forgo” performing every possible action that can be taken in regards to a signal is impossible and the scope of the claims cannot be determined. The Examiner suggests amending the claim 
Regarding claim 11: 
Claim 11 recites, “a group change bit” after claim 10 and 11 already recites, “a group change bit”. It is therefore unclear if the “group change bit” recited in claim 11 is meant to refer back to either of the previous recitations of “group change bit” in claim 10 or 11 or not as they are not recited with proper antecedent basis and do not use a differentiating descriptor. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. US 2019/0179532 A1 (Tseng).
Regarding claim 1 and analogous claims 15 and 16: 
A data storage system ((100) [Fig. 1]), comprising: a storage controller (122); and a storage medium ((108) memory die [Fig. 1]) in communication with (118) the storage controller (122), the storage medium (108) comprising: a memory core (126) comprising an array of memory cells ((126) memory array of non-volatile memory cells [0043]); and core control logic (110) configured to perform operations on memory cells in the array in accordance with instructions received from the storage controller (microcontroller (112) as part of control circuity (110) receives commands from the controller (122) to perform read, write, and erase operations on the memory cells [0185]); wherein the core control logic comprises: a firmware-implemented condition evaluation machine configured to determine whether a plurality of memory core conditions are met (by disclosing that a sense processor (1004) [Fig. 11] (or second processor [Figs. 13A-13D]) is configured to determine a number of conditions representing the states of the memory cells of the memory array in response to voltages applied by the core processor (1002) [Fig. 11] (or first processor [Figs. 13A-13D]. Each of the processors of the microcontroller executes firmware (112) [0031] [0039] [0150] (i.e. firmware implemented). The operation of the sense processor (1004) is therefore a “firmware implemented condition evaluation machine”) and a firmware-implemented signal setting machine configured to perform set or reset operations on a plurality of respective memory operation signals to implement the operations on the memory cells (by disclosing that the core processor (1002) (or first processor) may output first control signals (core control signals (i.e. memory operation signals) to perform operations on the memory cells [Fig. 10A] [0156]. The signals may be digital (i.e. implemented with set and reset operations) [0156]. The operations that the signals control on the memory include program, read, or erase operations [0160-0161]) based on respective a plurality of condition evaluation machine determinations, wherein each of the plurality of condition evaluation machine determinations is respectively associated with one of the plurality of memory operation signals (by disclosing that in (776) as part of a program operation, the status of memory cells is determined. The status of a memory cell is something that the sense processor (1004) tests for [0198]. The condition can be any physical parameter of a non-volatile memory cell [0163]. The sense processor may test for conditions based on the operation of the core processor (1002) [0162] [0194-0198]. The core processor is responsible for setting the program voltage [0160] as well as the timings and magnitudes of other signals involved in programming, reading, and 
Regarding claim 2 and analogous claim 17:
The data storage system of claim 1 is anticipated by Tseng. 
Tseng further discloses, wherein a first of the plurality of memory core conditions is based on a particular mode of the memory core (by teaching that the program voltage, and therefore the (pass voltage) condition of the memory cell tested by the sense processor, will depend on which program mode the memory cell is in, one of either SLC, MLC, or a TLC program mode) [0105] [0108] [0114] [0121] [0165] [0189]). 
Regarding claim 3 and analogous claim 18:
The data storage system of claim 1 is anticipated by Tseng. 
Tseng further discloses, wherein the core control logic is configured to perform one of the operations on a memory cell in the array by asserting a corresponding memory operation signal (by disclosing that the core control signals are used to perform the memory operations on the memory cells [0161]). 
Regarding claim 4 and analogous claim 19:
The data storage system of claim 3 is anticipated by Tseng. 
Tseng further discloses, wherein performing the one of the operations on the memory cell comprises asserting a particular voltage on a wordline of the memory cell (by teaching that performing a program operation involves setting the memory cell to one of a set of threshold voltages with a programming voltage that is incremented for each step of the and the memory cell is specified by one or more of the instructions received from the storage controller (by disclosing that the address decoder (114) provides an address interface between the address used by the controller (122) and the addresses used by the row decoder and column decoder to select the appropriate memory cells during an operation [0036] [0038] [0063] [0074] [0186] [Fig. 11]).
Regarding claim 5 and analogous claim 20:
The data storage system of claim 1 is anticipated by Tseng. 
Tseng further discloses, wherein the operations on memory cells in the array include one or more of a read operation, a write operation, and an erase operation (by teaching that the Core Control Signals from the first processor implement read, program, and erase operations [0161]). 
Regarding claim 6:
The data storage system of claim 1 is anticipated by Tseng. 
Tseng further discloses, wherein the signal setting machine is configured to: perform set or reset operations on a first group of signals of the plurality of respective memory operation signals in accordance with corresponding conditions being met based on corresponding condition evaluation machine determinations of the plurality of condition evaluation machine determinations and forgo performing set or reset operations on the first group of signals of the plurality of conditions not being met based on corresponding condition evaluation machine determinations of the plurality of condition evaluation machine determinations (by disclosing that the signals from the first processor are output to a first sub circuit (1300a) and then output from a second sub-circuit (1300b), where both circuits may be implemented as firmware [0257] [0291-0296] ;
Regarding claim 7:
The data storage system of claim 1 is anticipated by Tseng. 
Tseng further discloses, wherein the signal setting machine is configured to perform the set or reset operations on the plurality of of the plurality of memory operation signals; and the correlated groups of memory operation signals are arranged in accordance with correlations in signal behavior (by disclosing that the first processor allocates related first control signals into the N3 groups of first control signals, such that control signals likely to transition together are part of the same group [0261]. In this way, increasing the voltage in response to the state of the memory cells being verified in a program loop would require outputting (i.e. set or reset) the correct signals to indicate an increase in programming voltage (i.e. including the groups containing the signals for indicating voltage) [0161] [0165] [Fig. 10A] [0261]).
Regarding claim 8:
The data storage system of claim 7 is anticipated by Tseng.
Tseng further discloses, wherein: the condition evaluation machine is configured to determine whether a first memory core condition of the plurality of memory core conditions is met; and the signal setting machine is configured to perform a set or reset operation on a first group of the correlated groups of memory operation signals based on the determination of whether the first memory core condition is met (by disclosing that the first processor allocates related first control signals into the N3 groups of first control signals, such that control signals likely to transition together are part of the same group [0261]. In this way, increasing the voltage in response to the state of the memory cells being verified in a program loop (i.e. based on a first memory core condition) would require outputting (i.e. set or reset) the correct signals to indicate an increase in programming voltage (i.e. including the groups containing the signals for indicating voltage) [0161] [0165] [Fig. 10A] [0261]).

Allowable Subject Matter
The subject matter of claims 9-14 was searched for, but not found in the prior art. Accordingly, a prior art rejection for claims 9-14 has not been made. However, claims 9-14 are objected to for failing to cure the deficiencies of a base claim and claim 11 has been rejected under 35 U.S.C. §112(b). Accordingly, claims 9-14 have not been indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9: 
The closes prior art of record does not teach, wherein the condition evaluation machine is configured to: store condition determination results for memory core conditions of the plurality of memory core conditions which are met; and WDA-4478-US / 058752-01-5362-US- 4 - Amendmentforego forgo storing condition determination results for memory core conditions of the plurality of memory core conditions which are not met and it would not have been obvious to do so or modify the prior art to arrive at the claimed invention because the prior art teaches no reason for why storing the results from the program verify operation would be useful. 
Regarding claim 13: 
The closest prior art of record does not teach, wherein the core control logic further comprises: a second firmware-implemented condition evaluation machine configured to determine whether a second plurality of memory core conditions are met; and a second firmware-implemented signal setting machine configured to set or reset a second plurality of respective memory operation signals based on respective a second plurality of condition evaluation machine determinations, wherein each of the second plurality of condition evaluation machine determinations is respectively associated with one of the second plurality of memory operation signals and it would not have been obvious to do so or modify the prior art to arrive at the claimed invention because the prior art does not teach the need for another sense processor or the need for other condition evaluation machine determinations to be made that correspond with other memory operation signals. 
Claims 10-12 and 14 recite allowable subject matter by virtue of incorporating one or more of the limitations identified above for claims 9 and 13. 

Response to Arguments/Amendments 
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections have been made to claims 6 and 11. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(a) rejection has been withdrawn. 
In response to the amendments and arguments regarding the specification, the previous specification objection has been withdrawn. 
In response to the amendments to the claims, the previous objections to the claims have been withdrawn, however, in response to the amendments to the claims, new objections to claims 1-14 have been made.  
In response to the amendments to the claims, the previous 35 U.S.C. §102 rejection has been withdrawn. However, in response to the amendments to the claims, a new 35 U.S.C. §102 rejection has been made. Accordingly, claims 1-8 and 15-20 are not indicated as allowable. 
Although no prior art rejection has been made for claims 9-14, claim 11 has been rejected under 35 U.S.C. §112(b) and claims 9-14 are subject to one or more outstanding claim objections. Accordingly, the claims herein are not indicated as allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139